Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed March 23, 2021.  Claims 1 and 19 have been amended.
Claims 1-21 are pending in the present application.  
	Claims 1-21 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Specification
Applicant’s updated reference to priority in the first paragraph of the Specification is acknowledged.  


Claim Rejections - 35 USC § 103
In the previous Office Action mailed January 22, 2021, claims 1-21 were rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Publication 2005/0137153 A1 (hereinafter, “’153 Publication) in view of U.S. Publication 2007/0253936 A1 (hereinafter, “Kay”) and U.S. Publication 2004/044136 A1 (hereinafter, “’136 This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 22, 2021.  


Response to Arguments
In response to this rejection, Applicants argue that a prima facie case of obviousness has not been established because (A) There was no reasonable expectation of success in either 1) transferring a shRNA sequence into a siRNA to provide a molecule that inhibits a given target, or 2) using Kay’s specific shRNAs or modifications thereof in a method of inhibition; (B) The cited art does not provide a finite number of predictable solutions from which to select, as is required for a prima facie case of obviousness; and (C)  Even if a prima facie case of obviousness existed, the surprising properties exhibited by the recited compositions would demonstrate nonobviousness.
Regarding (A), Applicants submits that one of skill in the art would not have a reasonable expectation of success in taking a sequence from a shRNA and transferring it to a siRNA to arrive at a siRNA which can inhibit the desired target.  Applicants contend that the prior art taught that when a shRNA’s targeting sequence is moved to a siRNA, the siRNA shows significant increases in off-target effects and decreases in efficacy (see, the paragraph bridging the left and right columns on the second page (808) of Rao et al. (Cancer Gene Therapy 2009 16:807-809; submitted with the Information Disclosure Statement (IDS) of October 26, 2020). Applicants argue that this is a consequence of the fact that shRNA and siRNA operate via different mechanisms and therefore, shRNAs and siRNAs are not functional equivalents for the purpose of serving as a vector for any given 
Further regarding (A), Applicants assert that there was no reasonable expectation that Kay’s shRNA will inhibit Serpina-1 since Grimm et al. (Nature 2006 441:537-541; submitted with the IDS of October 26, 2020) used the very same shRNA constructs Kay described in US 2007/253936 (see Supplemental Table 1 of Grimm, where the same “hAAT-23” the Office cited to in Kay is detailed).  Applicants argue that Grimm et al. makes clear that when Kay’s shRNA molecules were expressed from AAV vectors in mice, significant cellular lethality and even mortality resulted (see Abstract of Grimm).
Applicants argue that shRNAs and siRNAs both utilize cellular machinery to inhibit their targets and do not act in the absence of viable cells (see e.g. Rao et al.).  Applicants submit that where the prior art teaches that Kay’s shRNAs are lethal to cells or the entire organism they are expressed in, they can hardly be considered “Serpina-1 inhibiting.”  Applicants argue that the instant specification describes inhibition at paragraph [0077] as referring “to an at least partial reduction of Serpina-1 gene expression in a cell” and if there is no longer a cell in which expression can be reduced, then the relevant agent is not “Serpina-1 inhibiting.”
Applicants argue that where the prior art teaches that certain compounds cause cell death, there cannot be a reasonable expectation of success in using those 
Applicant’s arguments, assertions, and contentions have been fully considered by the Examiner, but are not found persuasive.  First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
Second, obviousness does not require an absolute expectation of success.  Applicant is reminded that for obviousness under § 103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  One of skill in the art would indeed have a reasonable expectation of success in taking a sequence from a shRNA and transferring it to a siRNA to arrive at a siRNA which can inhibit a desired target as evidenced by Rao et al.  In fact, Rao et al. are specific that, 
•  A number of animal studies have shown the activity of RNAi technology implying likely potential for therapeutic efficacy in humans;
•  RNAi can be effected through two types of molecules; a synthetic small interfering RNA (siRNA) and a vector-based short hairpin RNA (shRNA); and 
•  Both siRNA and shRNA are reported to be able to achieve target-specific silencing
Given the explanations and discussions provided in the present rejection and discussed herein, it is the Examiner’s position that one of skill in the art would have a reasonable expectation of success in taking the shRNA hAAT/Serpina-1 target sequence of Kay and transferring it to a siRNA to arrive at a siRNA which can inhibit Serpina-1.  The Examiner notes that this fact is evidenced by Rao et al. 
The present specification describes inhibition at paragraph [0077] as referring “to an at least partial reduction of Serpina-1 gene expression in a cell”.  There is a reasonable expectation that Kay’s shRNA will inhibit or cause partial reduction of Serpina-1 expression since the present specification discloses at paragraph [0011]:
An iRNA for inhibiting expression of a Serpina1 gene includes at least two sequences that are complementary to each other. The iRNA includes a sense strand 

Furthermore, the instant Specification explicitly discloses:
The skilled person is well aware that dsRNAs having a duplex structure of between 20 and 23, but specifically 21, base pairs have been hailed as particularly effective in inducing RNA interference (Elbashir et al., EMBO 2001, 20:6877-6888). However, others have found that shorter or longer RNA duplex structures can be effective as well. In the embodiments described above, by virtue of the nature of the oligonucleotide sequences provided in Tables 3 and 4 dsRNAs described herein can include at least one strand of a length of minimally 21 nt. It can be reasonably expected that shorter duplexes having one of the sequences of Tables 3 and 4 minus only a few nucleotides on one or both ends can be similarly effective as compared to the dsRNAs described above. Hence, dsRNAs having a partial sequence of at least 15, 16, 17, 18, 19, 20, or more contiguous nucleotides from one of the sequences of Tables 3 and 4, and differing in their ability to inhibit the expression of a Serpina1 gene by not more than 5, 10, 15, 20, 25, or 30% inhibition from a dsRNA comprising the full sequence, are contemplated according to the technology described herein.

While the Examiner acknowledges that Grimm et al. teaches that Kay’s shRNA molecules, when expressed from AAV vectors in mice caused significant cellular lethality and even mortality, it should be noted that the claims are not scoped to include shRNA molecules expressed from AAV vectors.  Therefore, arguments regarding lethality and mortality appear to be misplaced.  As discussed in the previous Office Action mailed January 22, 2021 and as discussed herein, the combination of the prior art teaches and suggests the dsRNA molecules as claimed and therefore the present claims are obvious over the prior art.  

Applicants argue that Kay discloses at least 9 different shRNAs that “target” AAT; Table IV of the ‘153 publication alone discloses at least 24 specific types of modification chemistries contemplated by the authors; and the ‘153 publication also teaches at least 20 different amounts of modification (see paragraph [0027]).  Applicants argue that when one seeks to select a combination of sequences, modification types, and modification amounts, there are a bare minimum of 4,320 possible combinations.  Applicants submit that there is no teaching in the art that would lead one to the specific combination of the instant claims since an absolute minimum of 4,320 possible solutions cannot be considered “small or easily traversed.”
Applicants also argue that even if there were a finite number of solutions, that finite number of solutions must also be predictable solutions.  Applicants argue that as noted above, the prior art at the time of filing the instant application taught that Kay’s sequences were not predictably “Serpina-1 inhibiting” and the art was aware that transferring any sequence from a shRNA to a siRNA was not predictably able to provide an inhibiting siRNA.  Accordingly, the requirements for a prima facie case of obviousness are not met.

It should be noted that the breadth of the ‘136 publication and the ‘153 publication disclosures are effectively narrowed by the modification types and patterns taught in Table IV and Examples 1-6, respectively.  A person of ordinary skill in the art would be motivated to use the different modification types described by the ‘136 publication and the ‘153 publication to enhance dsRNA stability and cellular distribution and uptake.  Applicant is reminded that KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Therefore, it is the Examiner’s position that using the obvious to try rationale foreclosed by KSR, the skilled artisan would have arrived at the presently claimed invention with a reasonable expectation of success. 
Regarding (C), Applicants submit that the claimed composition provides unexpected results since Kay offers no teaching that the molecules described therein 
Applicants assert that the presently claimed methods require the use of molecules which are structurally distinct from the molecules of Kay in the following aspects: 
•  Claim 1 requires dsRNAs, not shRNAs
•  At least 19 modified nucleotides in each strand
•  Minimum numbers of 2’-O-methyl modifications in each strand.
Applicants assert that molecules meeting the presently recited limitations provide unexpected results, providing better performance than many other alternative molecules that target Serpina-1. Applicants point the Examiner to Fig. 1 and Table 5 of the instant specification and argue that these results demonstrate that the presently claimed compositions are actually “Serpina-1 inhibiting”, which is surprising in view of what was known in the art at the time.
Applicant’s arguments, assertions, and contentions have been fully considered by the Examiner, but are not found persuasive because regarding unexpected or surprising results, to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010).  
Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the fact that the ‘153 publication teaches RNA interference mediated inhibition of alpha-1 antitrypsin (AAT) (also known as Serpina1) gene expressing using short interfering nucleic acids.  The reference teaches a dsRNA comprising a sense strand molecule and an antisense strand molecule, wherein the dsRNA is targeted to AAT (aka Serpina1) and further teaches chemically synthesizing nucleic acid molecules with modifications to prevent their degradation by serum ribonucleases, which can increase their potency.    
Kay teaches a shRNA hAAT/Serpina-1 target sequence.  The molecules of Kay are RNAi including, but not limited to, a shRNA, wherein the sense strand molecule and the antisense strand molecule are two separate molecules.  Kay teach that the molecules of their invention inhibit the expression of one or more target genes to achieve a desired therapeutic outcome.  Applicant is reminded that it is the Examiner’s position that one of skill in the art would have a reasonable expectation of success in taking the shRNA hAAT/Serpina-1 target sequence of Kay and transferring it to a siRNA to arrive at a siRNA which can inhibit Serpina-1.  The Examiner reminds Applicant that this fact is evidenced by Rao et al.  

Without a comparison of the closest prior art, there is no evidence of record to indicate that the “unexpected results” are indeed unexpected.  Applicant has not established that "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex Parte Gelles. 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) MPEP 716.02(b).  Applicant has not met the burden of establishing the unexpectedness and significance of the Serpina-1 inhibiting double stranded (dsRNA) having a sense strand molecule and an antisense strand molecule of the present invention.  Absent a Declaration arguing unexpected results and providing a comparison of the claimed invention with the closest prior art and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the combination of the prior art.
It is noted that Applicants argue that Claim 1 requires dsRNAs, not shRNAs, however the present specification is explicit that:
The term "double-stranded RNA" or "dsRNA," as used herein, refers to an iRNA that includes an RNA molecule or complex of molecules having a hybridized duplex region that comprises two anti-parallel and substantially complementary nucleic acid strands, which will be referred to as having "sense" and "antisense" orientations with respect to a target RNA. The duplex region can be of any length that permits specific degradation of a desired target RNA through a RISC pathway, but will typically range from 9 to 36 base pairs in length, e.g., 15-30 base pairs in length. Considering a duplex between 9 and 36 base pairs, the duplex can be any length in this range, for example, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 

Given Applicant’s explicit disclosure above, it is clear that shRNAs are included in the definition of dsRNAs of the present invention.
It would have been prima facie obvious to devise a Serpina-1 inhibiting dsRNA as taught by the ‘153 publication.  A person of ordinary skill in the art would have a reasonable expectation of success in taking the shRNA hAAT/Serpina-1 target sequence of Kay and transferring it to a siRNA to arrive at a siRNA which can inhibit Serpina-1 since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  Further, KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).    

A person of ordinary skill in the art would have been motivated and expected success at modifying the Serpina-1 inhibiting dsRNA with the pattern(s) of modifications as claimed since the modifications are known to increase intracellular stability and improve uptake by cells and the patterned modification option is a matter of design choice made in the course of routine optimization and experimentation as taught and suggested by the ‘136 publication and the ‘153 publication. 
At the time of the present invention, the prior art taught the desire to make Serpina-1 inhibiting dsRNA.  There had been a recognized problem or need in the art to design dsRNA molecules with greater efficacy and reduced toxicity.  Modified dsRNA molecules meet this need since they are often preferred over native forms because of desirable properties such as enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases.  A dsRNA molecule with at least 19 modified nucleotides in each strand and a minimum number of 2’-O-methyl modifications in each strand was taught and suggested by the prior art and using the obvious to try rationale foreclosed by KSR, the skilled artisan would have arrived at the Serpina-1 inhibiting dsRNA as recited in the claimed invention with a reasonable expectation of success.

The prior art is replete with examples of chemically-modified dsRNA throughout both the sense and antisense nucleotide strands.  See the ‘153 publication, and ‘136 publication and Kay.  The prior art clearly indicated that the skilled artisan could determine, by routine experimentation, the types and patterns of modifications to incorporate into oligonucleotide compounds to improve nuclease resistance, pharmacokinetics or affinity for a target RNA.  The prior art describes general methods and strategies to determine the location of incorporation of modifications into oligonucleotides for the purpose of improving nuclease resistance/stability and cellular uptake.  The present invention appears to combine the teachings of the prior art where the prior art teachings are clearly directed to the same outcome as Applicant’s claimed invention. The claims of the instant invention are nothing more than "the predictable use of prior art elements according to their established functions," KSR, 550 U.S. at 417. The evidence above supports a finding that there would have been a reasonable expectation of success and that the claims would have been obvious over the cited prior art. 
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.  


Double Patenting
In the previous Office Action mailed January 22, 2021, claims 1-21 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 23-33 and 39-55 of copending application 16/513,903.  This rejection is withdrawn in view of Applicant’s arguments and remarks filed March 23, 2021.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635